Title: To John Adams from Louisa Catherine Johnson Adams, 18 February 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					18-29 Feb. 1820
				
				18 Feb Passed the day quietly at home excepting returning a few morning visits19 Mr A. dined at Mr Lowndes’s and I called for Mr & Mrs: Smith and Mr: A. to accompany me to the French Ministers. Mr S declined going—We found a small company assembled and the party was tolerably agreeable—I was engaged at a Ball at Mrs: Gales’s and intended to go from Mrs: de Neuvilles quite early but Mr A. played Chess and I could not get away until ten oclock—We found them dancing at Mrs: Gales’s and met the Speaker who joked me about being seen at so many places in the course of one evening—I told him he must kept me in countenance or he could not have traced my steps so exactly—Mr: A. danced a Country Dance which has occasioned as much talk as Missouri—Returned home very much fatigued—20 Went to Church and heard a Young Man by the name of Russell who literally roared forth his Sermon with Stentorian Lungs It was a jumble of showy matter intended to be elegant and even sublime but failed most terribly in its effect upon the audience—Bombast is at all times insupportable to me but in the pulpit it is odious as it casts a shade of ridicule upon things the most sacred—The remainder of the day at home21 Had a small party at dinner Mr: D. P. Cook Mr: Hopkinson Mr: Hutchinson Mr: Forbes and Mr: Smith two or three disappointed us—It      was ten oclock before Mr: Cook left us—Mr: A. was a little severe upon Mr Hopkinson concerning the Missouri business and told him he had helped to kindle a flame which would not easily be extinguished; of which Mr: H appeared to be altogether unaware as to the consequences or the result22 Went to the Birth night Ball which was handsome tho’ not crowded—The President his Lady & daughter attended—There were not more  than three or four Members of Congress there which occasioned considerable astonishment—All the Corps Diplomatique were there in grand Costume and the Supper was very handsome—The President and family went away before Supper—23 Caught a violent cold and was ill as to be obliged to remain in bed all day—Did not go to the Drawing Room of course—24 At a large party at Col Tayloe’s the handsomest Ball I have been at this Winter—It was very crowded but I was too ill to take any pleasure in it—Had some conversation with Mrs: Thompson who told me Miss Monroe was to be Married in a fortnight to Mr: Gouveneur had just arrived and she had staid at home—Mr: Thompson has taken a house for which he is to pay 850 Dollars rent on a leave of five Years They are a very pleasant family and a great acquisition to our society Mrs: Dickinson not there having heard of the death of a distant Relation—Met there Gov Sprigg of Maryland25 Went out and made a number of visits Returned to dine and then went to a party at Mr W Lees This is  a Man of so notorious a character that it is almost inconceivable how he keeps his standing in Society—He is involved in debts to a very large amounts and there is hardly a Gentleman of his acquaintance (whom he has not,) drawn in more or less to assist him in his extravagance—There is at this very time an execution on a part of his property and this is the moment chosen to open his house to the gay throng—I went with a sort of conviction that such a character should not be countenanced but it is not for me to turn Censor and I pity his family more especially his two lovely daughters who are amiable well educated and highly accomplished—The question was yesterday taken in the restriction in Committee The Votes in favour of restriction 101 against 84—This majority is a matter of general astonishment—26 Was quite unwell and remained at home all the morning Mrs Tucker a Lady from Virginia Wife of one of the Members called on me—She told me she had come to pay me a visit tho’ she did not owe it  But she had liked my countenance and manners and was determined to be acquainted with me, spite of ettiquette—I of course told her how much I was flattered by her politeness and that I hoped our acquaintance would be lasting—She is a pleasant unaffected Woman whom I am much pleased with—Mr: A. brought Mr: D. P. Cook to dine with us—He is  a Young Man of very promising talents in Congress for the first time from Illinois—We had much conversation concerning Mr: Randolph, who had again been speaking for hours in the course of the morning on the everlasting question—Poor Man he has so entirely sunk in the public estimation, that he is by many thought to be partially insane; and a mere wreck of what once was great in intellectual power—There is a sort of painful consciousness about him of this fact, which excite compassion, and it is impossible for a feeling and reflective mind to witness such a debasement, without being grieved at the awful changes which a few short years produce in this lordly creature man, and to acquire the conviction of our extreme weakness and frailty—These are the great Lessons to teach us humility and to show us how little cause there is for our vanity and pride in this life—he barely exists upon the recollection of his former greatness and is dying at the loss of it—a perfect hypocondriac at one moment revelling in the fairy dreams of gratified ambition, the next sunk into gloomy despair and sending for his friends to close his eyes—Thus are changes he perpetually exhibits this Winter  & tho’ I never had any acquaintance with him and seldom see him I cannot view this once powerful man brought so low without a sentiment of heartfelt pity even tho’ this power was exerted against those I love & reverence Such a fate is surely dreadful! He was much affected at being called to order very harshly by the Speaker and even shed tears—Mr Cook staid with us until ten oclock—We can form no idea of what time Congress will adjourn—27 Went to the House of Representatives and heard Mr: Rice again for whom they are about to build a new Church here—His manner is pompous his language Vulgar and his ideas pretty generally poor with much of the affectation of would be thought Orator—I fear I am very difficult and hard to please, but true Religion appears to me to be in itself so simple so clear and so striking that the tawdry dress in which its precepts are sometimes taught to the public by men who have mistaken their genius, almost always mortifies me as it  casts a shade of ridicule on things in themselves the most sacred—Its simplicity is on my mind at greatest beauty for its simplicity consists in its superior excellence—It was made for the sole advantage of the great Mass of Mankind and the Mass of mankind cannot understand it if this simplicity is lost for to them it is no longer comprehensible Plain truths will speak for themselves they require not the aids of art—And Vulgar embellishment of things divine, is altogether so grossly inconsistent that it is Religion in Caricature Past the evening  at Mrs: Decaturs with a small party where I met Mrs Hay with whom I had much conversation There are some Women who seem to found their own excellence entirely upon the errors and failings of others and therefore take a sort of unnatural delight t in rannking the histories of private families with a view to spread their scandalous history abroad with a desire to shine as it were by this borrowed but unholy—Even from my earliest years I remember to have been too proud to think that the faults of others could excuse my own. So far from it that I have always considered them as examples set before me as a safeguard from committing what appeared to me odious in them and human nature is so frail I think we ought where it is possible to be lenient to one another in all cases where it is possible—My Poor Father used to tell me when I was a Girl that I should defeat my own happiness in this World in consequence of my anxiety to trace even the commonest actions to their motives—This I believe having used one in some measure as it has taught me to measure Men & things by a very circumscribed rule and sometimes to judge them unjustly—Such as I am my character is before the World and from it I expect no mercy—My only shield is a pure conscience and that shield is a brazen one—Poor Mrs Bagot who was so popular here has left a reputation so tatered and torn to very shreds that it is wonderful what pains must have been taken to collect the morsels so as to form any thing of them Is it because she was beautiful and accomplished and that few equal her? Is it from that natural envy of unwillingly acknowledged superiority that this insatiable craving to destroy proceeds I do undertake to vindicate her because I am not acquainted sufficiently with her family to enable me so to do—But her conduct during her residence in this Country was such as to entitle her to the greatest respect and the breath of Slander dared not attack her added to which in England the supposed Scene of her follies where characters so prominent cannot escape the lash I never heard a whisper against her—If I cannot vindicate her I am not bound to believe all that I hear and I will hope that the whole is a fabrication and wish that I may still be allowed to admire what appeared so excellent without seeking to do more—My burning Cheek must sometimes lead people to suspect me of guilt—For t on these subjects I am alas too sensitive as they have been made to reach my heart which has suffered almost to bursting—but though it is vulnerable to the attacks of the cruelly unfeeling I can yet trust in heaven to support me through my trial and to give me strength and spirit to support myself in the path  which will transplant me to a better World—There  are bitter poisoned Shafts aimed by a pretended friendly hand but my Cup is full & I must drink it to the very dregs.—28 Went out to return morning Visits and sat sometime with Mrs: Frye & Mrs: Smith—Returned to dinner and remained at home the whole Evening having sent an excuse to Mrs: Gales as I am absolutely weary of parties—29 Received my own company as usual and had quite a crowded party—Only one Member of Congress came in consequence of the House of Representatives sitting very late and the debate was excessively violent—Charles went to hear it being as tired as I am of parties—1st March Another turbulent day in Congress but a very quiet one at home—As the opposing party are determined to bring them to a conclusion they leave no method outvied to put an end to the Debate, and as the Southern people have the most at stake they are in hopes of obtaining that from weariness which they cannot procure by fairer means—
				
					
				
				
			